Electronically Filed
                                                               Supreme Court
                                                               SCWC-10-0000004
                                                               10-NOV-2010
                                                               03:43 PM
                           NO. SCWC-10-0000004



             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



          ALVIN JARDINE, Petitioner/Petitioner-Appellant,


                                     vs.


    CLAYTON FRANK, Director, Public Safety, State of Hawai'i;

        TODD THOMAS, Warden, Saguaro Correctional Center,

        Elroy, Arizona, Respondents/Respondents-Appellees.




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

        (ICA NO. 29907; SPP NO. 08-1-0018l CR. NO. 91-0004)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

               (By: Recktenwald, C.J., for the court1

                                                     )


            Petitioner/Petitioner-Appellant Alvin Jardine’s


application for writ of certiorari filed on September 27, 2010,


is hereby rejected.


            DATED:   Honolulu, Hawai'i, November 10, 2010.

                                            FOR THE COURT:



                                            Chief Justice


Alvin Jardine,

petitioner/petitioner­
appellant, pro se,

on the application.




      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and

Circuit Judge Sakamoto, assigned by reason of vacancy.